DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on February 16, 2022.
Currently, claims 129, 139-144, 149-160, 164-174, and 176-185 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC §103
Claims 129, 139-144, 149-160, 164-174, and 176-177 remain rejected under 35 U.S.C. 103 as being unpatentable over Stanek et al. in view of Khvorova et al., Zamore et al., and Vargeese et al. for the reasons as set forth in the Office action mailed on August 23, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Stanek does not teach the instantly claimed siRNA sense and antisense strand sequences. In response, it is noted that applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Note that the obviousness of SEQ ID NO:168 as the sense strand sequence and SEQ ID NO:7 as the antisense strand sequence for an siRNA molecule targeting HTT is explained in the last Office action, and applicant’s argument attacking the Stanek reference alone cannot rebut the obviousness rationale set forth in the last Office action.
Applicant argues that Khvorova teaches chemically modified siRNAs that are shown to provide improved reduction in HTT expression in vitro in Figures 3A-3C and 8 compared to unmodified siRNAs and also argues that there is no motivation to combine Khvorova with Stanek because the instantly claimed subject matter comprises an “unmodified” siRNA. In response, applicant’s attention is directed to the fact that there is no teaching in Khvorova that an unmodified 19-bp duplex fails to have the “siRNA” function of RNAi-mediated target silencing when properly delivered to a cell. In fact, Khvorova demonstrates that both modified and unmodified siRNA molecules provided the intended silencing of HTT mRNA expression when properly delivered to a cell via “lipid-mediated delivery”. See Figure 3B copied below.

    PNG
    media_image1.png
    474
    548
    media_image1.png
    Greyscale

In addition, the instantly rejected claims do not exclude chemical modifications or lipid encapsulation of the duplex or AAV vector as the claims do not expressly require absence of chemical modification or lipid-based vehicle. As such, applicant’s alleged lack of motivation is not found persuasive.
Applicant argues that the claims are not obvious in view of “superior and experimentally verified efficacy” of the claimed duplex by pointing out Tables 17, 21, and 25. In response, it is noted that the results disclosed in the aforementioned Tables pertain to “AAV2-miRNA Expression Vectors”, wherein “VOYHTmiR-104.579.3” comprises the instantly claimed SEQ ID NOs as the duplex sequence as well as SEQ ID NO:252 (5’ flanking sequence), SEQ ID NO:261 (loop/linker sequence), and SEQ ID NO:265 (3’ flanking sequence) so as to have the pri-miRNA structure. See the following relevant portions of Table 9 as reproduced below.

    PNG
    media_image2.png
    110
    718
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    22
    717
    media_image3.png
    Greyscale

As such, the alleged unexpected results pointed out by applicant pertain to a modified expression cassette that additionally comprises extraneous, non-HTT-targeting siRNA nucleotide sequences. Hence, applicant cannot assert that an unmodified siRNA duplex sequence itself formed by SEQ ID NO:168 and SEQ ID NO:7 provided “superior” results. That is, even if the results disclosed in Tables 17, 21, and 25 should be deemed unexpected compared to the closest prior art, the results pertaining to “VOYHTmiR-104.579.3”, which is identified as the 163-mer nucleotide sequence of SEQ ID NO:349 comprising five separate elements (SEQ ID NOs:252, 168, 261, 7, and 265) as disclosed in Table 9 shown above, are not commensurate in scope with the rejected claims. Applicant also points out Wang et al. (2019; “Exhibit A”) and argues that Wang’s “AAV1-iHtt-1” corresponding to “VOYHTmiR-104.579.3” of the instant application provided “superior efficacy”, which provides evidence of nonobviousness of the claims. The construct in “Exhibit A” or in the instant application is described as an AAV gene therapy “containing a primary artificial microRNA (pri-miRNA)” is not commensurate in scope with the siRNA sequence itself (see for instance claim 174) or the AAV vector genome comprising the siRNA sequence flanked by two ITRs (see for instance claim 129). Note that unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). In addition, note that the alleged “superior” results/efficacy pointed out by applicant pertain to “the combinatorial impact of scaffold, G, and P strand sequences on pri-amiRNA processing” as disclosed in “Exhibit A” (emphasis added). See page 58. That is, the alleged unexpected results do not pertain to the siRNA sequence itself or the AAV vector as claimed in the instantly rejected claims but instead directly pertain to “the critical importance of varying all of these [G strand, P strand, and scaffold] sequences in tandem to optimize pri-amiRNA processing.” (emphasis added). See page 58 of “Exhibit A”. 
Applicant argues that neither Zamore nor Vargeese teaches the instantly claimed siRNA duplex. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Accordingly, this rejection is maintained.

Double Patenting
Claims 129, 139-144, 149-160, 164-174, and 176-177 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims of Application No. 16/611,041 in view of Stanek et al., Khvorova et al., Zamore et al., and Vargeese et al. for the reasons as set forth in the Office action mailed on August 23, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the instant rejection should be withdrawn because this provisional rejection is the only remaining rejection. In response, it is noted that the instant rejection is not the only outstanding rejection. Accordingly, this rejection is maintained.

Claims 154-160 and 164-173 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 78-92 of Application No. 16/636,094 in view of Stanek et al., Khvorova et al., Zamore et al., and Vargeese et al. for the reasons as set forth in the Office action mailed on August 23, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are not obvious over Stanek, Khvorova, Zamore, and Vargeese for the same reasons set forth in the §103 rejection. In response, it is noted that applicant’s arguments provided in the §103 rejection are not found persuasive as noted above. Applicant argues that the instant rejection should be withdrawn because this provisional rejection is the only remaining rejection. In response, it is noted that the instant rejection is not the only outstanding rejection. Accordingly, this rejection is maintained.

Claims 129, 139-144, 149-160, 164-174, and 176-177 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-20, and 26-27 of Application No. 16/649,244 in view of Stanek et al., Khvorova et al., Zamore et al., and Vargeese et al. for the reasons as set forth in the Office action mailed on August 23, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are not obvious over Stanek, Khvorova, Zamore, and Vargeese for the same reasons set forth in the §103 rejection. In response, it is noted that applicant’s arguments provided in the §103 rejection are not found persuasive as noted above. Applicant argues that the instant rejection should be withdrawn because this provisional rejection is the only remaining rejection. In response, it is noted that the instant rejection is not the only outstanding rejection. Accordingly, this rejection is maintained.

Claims 129, 139-144, 149-160, 164-174, and 176-177 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 101-120 of Application No. 17/055,416 in view of Stanek et al., Khvorova et al., Zamore et al., and Vargeese et al. for the reasons as set forth in the Office action mailed on August 23, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are not obvious over Stanek, Khvorova, Zamore, and Vargeese for the same reasons set forth in the §103 rejection. In response, it is noted that applicant’s arguments provided in the §103 rejection are not found persuasive as noted above. Applicant argues that the instant rejection should be withdrawn because this provisional rejection is the only remaining rejection. In response, it is noted that the instant rejection is not the only outstanding rejection. Accordingly, this rejection is maintained.

Claims 129, 139-144, 149-160, 164-174, and 176-177 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39, 60-83, 86-88, and 91-93 of Application No. 17/284,499 in view of Stanek et al., Khvorova et al., Zamore et al., and Vargeese et al. for the reasons as set forth in the Office action mailed on August 23, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are not obvious over Stanek, Khvorova, Zamore, and Vargeese for the same reasons set forth in the §103 rejection. In response, it is noted that applicant’s arguments provided in the §103 rejection are not found persuasive as noted above. Applicant argues that the instant rejection should be withdrawn because this provisional rejection is the only remaining rejection. In response, it is noted that the instant rejection is not the only outstanding rejection. Accordingly, this rejection is maintained.

      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 173 and 178-185 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 173 simultaneously recites broad limitations (e.g., dopamine-depleting agent, SSRIs) and narrower limitations (e.g., tetrabenazine, citalopram, venlafaxine). The recitation of a broad limitation together with a narrow limitation within the broad limitation is indefinite because there is a question or doubt as to whether the species introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. See MPEP § 2173.05(c). 
Claims 178-181 depend from claim 129. It is noted that claim 129 recites “a nucleic acid sequence”, wherein “the nucleic acid sequence encodes a sense strand sequence and an antisense strand sequence”. Now, claims 178-181 recite that the vector “encodes a modulatory polynucleotide comprising the sense strand sequence and the antisense strand”. It is unclear whether the “nucleic acid sequence” and the “modulatory polynucleotide” are the same or different.
Claims 178-179, 181-182, and 184 recite “5’ flanking region” and “3’ flanking region”, which are not clearly defined by the specification or the claims. Note that the specification at best discloses that “a non-limiting example” of the 5’ flanking region “may comprise a 5’ flanking sequence which may be of any length” and “a non-limiting example” of the 3’ flanking region “may comprise a 3’ flanking sequence which may be of any length”. See paragraphs 00152-00153. The mere “non-limiting example” disclosed in the specification is not a clear definition of the aforementioned limitations. As such, the claimed structural requirements pertaining to the “5’ flanking region” and “3’ flanking region” cannot be clearly ascertained, thereby rendering the claims indefinite.
Claims 178 and 180-185 recite that the “modulatory polynucleotide” comprises the sense strand, the antisense strand, the 5’-flanking region, the loop region, and the 3’ flanking region. The claims fail to particularly point out and distinctly claim how the five different elements are arranged with respect to each other. Hence, the exact structure/arrangement of the recited elements constituting the claimed modulatory polynucleotide cannot be clearly ascertained. 

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.

Claims 178-185 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 53-71 of Application No. 16/611,041.
It is noted that the 5’ flanking sequence of SEQ ID NO:252 claimed in the instant case is 100% identical to SEQ ID NO:1163 claimed in the ‘041 claims. It is noted that the loop sequence of SEQ ID NO:261 claimed in the instant case is 100% identical to SEQ ID NO:1172 claimed in the ‘041 claims. It is noted that the 3’ flanking sequence of SEQ ID NO:349 claimed in the instant case is 100% identical to SEQ ID NO:1262 claimed in the ‘041 claims. 
In addition, the sense strand sequence of SEQ ID NO:168 claimed in the instant case is 100% identical to SEQ ID NO:1079 claimed in the ‘041 claims, and the antisense strand sequence of SEQ ID NO:7 claimed in the instant case is 100% identical to SEQ ID NO:918 claimed in the ‘041 claims.
Accordingly, although the conflicting claims are not identical, claims 178-185 in the instant case are not patentably distinct from the ‘041 claims because the instant claims are anticipated by the ‘041 claims.

Claims 178-179 and 182 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 16, 20, 22, 25, and 27-46 of Application No. 16/302,146 in view of Stanek et al. (WO 2016/130591 A2, of record), Khvorova et al. (US 2018/0094263 A1, of record), Zamore et al. (US 2005/0181382 A1, of record), and Vargeese et al. (US 2006/0217331 A1, of record).
It is noted that the 5’ flanking sequence of SEQ ID NO:252 claimed in the instant case is 100% identical to SEQ ID NO:5 claimed in the ‘146 claims. It is noted that the loop sequence of SEQ ID NO:261 claimed in the instant case is 100% identical to SEQ ID NO:16 claimed in the ‘146 claims. 
The obviousness of obtaining SEQ ID NO:168 as the sense strand sequence and SEQ ID NO:7 as the antisense strand sequence for an siRNA molecule targeting HTT over the combined teachings of the instantly cited secondary references is explained in the last Office action, which is fully incorporated by reference herein thus will not be repeated. It would have been obvious to one of ordinary skill in the art to readily envision the HTT-targeting antisense strand sequence claimed in the instant case qualifies as the “guide strand” sequence that is complementary to a target RNA that “is a mammalian coding mRNA expressed in a cell of the brain” claimed in the ‘146 claims. 
Accordingly, although the conflicting claims are not identical, claims 178-179 and 182 in the instant case are an obvious variation/embodiment of the ‘146 claims thus the conflicting claims are not patentably distinct from each other.

Claims 178-179 and 182 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Application No. 16/749,293 in view of Stanek et al. (WO 2016/130591 A2, of record), Khvorova et al. (US 2018/0094263 A1, of record), Zamore et al. (US 2005/0181382 A1, of record), and Vargeese et al. (US 2006/0217331 A1, of record).
It is noted that the 5’ flanking sequence of SEQ ID NO:252 claimed in the instant case is 100% identical to SEQ ID NO:5 claimed in the ‘293 claims. It is noted that the loop sequence of SEQ ID NO:261 claimed in the instant case is 100% identical to SEQ ID NO:16 claimed in the ‘293 claims. 
The obviousness of obtaining SEQ ID NO:168 as the sense strand sequence and SEQ ID NO:7 as the antisense strand sequence for an siRNA molecule targeting HTT over the combined teachings of the instantly cited secondary references is explained in the last Office action, which is fully incorporated by reference herein thus will not be repeated. It would have been obvious to one of ordinary skill in the art to readily envision the HTT-targeting siRNA sequence claimed in the instant case qualifies as sequence “for targeting the expression of an Htt gene” claimed in the ‘293 claims.
Accordingly, although the conflicting claims are not identical, claims 178-179 and 182 in the instant case are an obvious variation/embodiment of the ‘293 claims thus the conflicting claims are not patentably distinct from each other.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635